Appeal by the defendant from a judgment of the County Court, Rockland County (Kelly, J.), rendered May 1, 1991, convicting him of assault in the second degree (two counts) and endangering the welfare of a child, upon a jury verdict, and imposing sentence.
*548Ordered that the judgment is affirmed.
The defendant failed to preserve for appellate review his contention that the evidence was legally insufficient to establish his guilt beyond a reasonable doubt (see, CPL 470.15 [2]; People v Udzinski, 146 AD2d 245). In any event, viewing the circumstantial evidence in the light most favorable to the prosecution (see, People v Cabey, 85 NY2d 417, 421; People v Williams, 84 NY2d 925, 926), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s remaining contentions are either unpreserved for appellate review (see, People v Iannone, 45 NY2d 589; People v Smith, 113 AD2d 905, 907) or do not require reversal (see, People v Cohen, 201 AD2d 494, 495).
Mangano, P. J., Bracken, Copertino and Santucci, JJ., concur.